Citation Nr: 0004999	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-19 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from April 1953 to June 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for a heart disorder.


FINDING OF FACT

The veteran has not submitted competent medical evidence that 
his heart disorder is related to a disease or injury he 
incurred during his active military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a heart 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a heart disorder.  A veteran who 
submits a claim for benefits to the VA shall have the burden 
of offering sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Organic heart disease is presumed to be serviced 
connected if the veteran develops such disease to a 
compensable degree within one year after his separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran asserts that he was exposed to chemicals during 
his active military service which caused him to develop 
"hardening of the arteries" which ultimately led to the 
development of a heart disorder.  His service medical records 
do not show that he had complaints, diagnoses, or treatment 
for a heart disorder during his active military service.  In 
a report of medical history completed during his retirement 
medical examination in September 1972, the veteran indicated 
that he had a history of pain or pressure in his chest, but 
denied a history of heart trouble, shortness of breath, 
palpitation, and pounding heart.  He stated that he was in 
good health.  An examiner elaborated that the veteran's 
indication of pain or pressure in his chest referred to 
difficulty breathing associated with back pain.  The 
veteran's heart was noted to be clinically normal.  An 
electrocardiogram and a chest X-ray were normal.  The 
examiner's report contained no indication of a heart 
disorder.

Further, the record contains no indication that the veteran 
had compensable disability from a heart disorder with his 
first post-service year.  In a report of medical history 
dated in April 1974, the veteran reported that he was in good 
health and denied symptoms of shortness of breath, chest pain 
or pressure, heart pounding or palpitation, and heart 
trouble.

The veteran's assertions that he was exposed to chemical 
substances during his active service are accepted as 
credible.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
Service personnel records and medical records show that his 
military job, at least during a portion of his service, 
involved aircraft maintenance.  The evidence also tends to 
show that he was exposed to potentially dangerous chemicals 
in his civilian job after his separation from service.

Medical evidence indicates that the veteran does have current 
disability from a heart disorder.  Treatment records indicate 
that he has a history of myocardial infarction and coronary 
artery disease.  However, such treatment records contain no 
indication that the heart or coronary artery disorders are 
related to any disease or injury he incurred during his 
active military service.

Beyond the veteran's assertions, there is no evidence of 
record linking the heart disorder to the veteran's period of 
active service.  The veteran's assertions are insufficient to 
satisfy the nexus requirement because the record contains no 
evidence that he has the expertise to render an opinion 
concerning the nexus of his current heart-related disability 
with any disease or injury he incurred in service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As the veteran 
has not submitted competent medical evidence of a nexus 
between his heart disorder and disease or injury incurred in 
active service, his claim must be denied as not well 
grounded.  Epps, 126 F.3d at 1467-68.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his claim for service connection for a 
heart disorder is denied.  In summary, in order to support a 
well-grounded claim, the veteran must submit competent 
medical evidence that his current disability from a heart 
disorder is related to a disease or injury he incurred during 
his active military service.


ORDER

A well-grounded claim not having been submitted, service 
connection for a heart disorder is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

